Opinion oe the Court by
Judge Peters:
We are not aware of any law by which tbe presiding judge of a county court acting as an examining court is required to subscribe bis name as a witness to a bail bond executed in his presence, and by bis order acting as such court, by a person charged with an offense, and bis sureties. It is not required by tbe form for such bonds prescribed under Sec. 77, Criminal Code.
Ane we apprehend that if such attestation was prescribed that a bail bond good in all other respects, would not be invalid on acount of the failure of the judge to attest it, but that such *613failure would be a mere irregularity which would be cured by Section 80 of Criminal Code.

Ireland & D., for appellants.

The recognizance in this case conforms substantially, if not literally, with the form prescribed in the Criminal Code and must be deemed valid.
But if it be conceded that the answer presented a good defense —a question we need not now decide — still the court below did not err in permitting the judge, who took the recognizance, to subscribe his name as a witness to it — since appellants were not prejudiced thereby- — although it was not necessary to the validity of the recognizance — nor did the court err in permitting him to testify as a witness.
Wherefore, the judgment is affirmed.